

117 HRES 365 IH: Expressing support for the designation of May 2021 as “Mental Health Awareness Month”.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 365IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mrs. Napolitano (for herself, Mr. Katko, Ms. Matsui, Mr. Tonko, Mr. Cleaver, Mr. O'Halleran, Mr. Price of North Carolina, Mr. Moulton, Ms. Chu, Mr. Fitzpatrick, Ms. Jackson Lee, Ms. Craig, Mr. Veasey, Mr. Sires, Ms. Escobar, Mr. Lieu, Ms. Johnson of Texas, Mr. Lowenthal, Ms. Castor of Florida, Mrs. Watson Coleman, Ms. Kaptur, Mr. DeSaulnier, Mr. Beyer, Mr. Lynch, Mr. Trone, Mr. Connolly, Mrs. Lee of Nevada, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of May 2021 as Mental Health Awareness Month.Whereas the coronavirus (COVID–19) public health emergency is taking a toll on our constituents’ mental well-being and understandably may be stressful for many Americans;Whereas we are witnessing how fear and anxiety about a disease can be overwhelming and cause strong emotions in both adults and children;Whereas the Joint Economic Committee released a report in October 2020 on the coronavirus and how it is worsening America’s mental health crisis;Whereas the September 2020 United States Census Bureau survey found that 37 percent of American adults reported symptoms of anxiety or depression disorder, triple the percentage reported in 2019;Whereas the June 2020 Centers for Disease Control and Prevention (CDC) survey found that 11 percent of adults have considered suicide in the past 30 days, more than double the share in 2019;Whereas the August 14, 2020, CDC Morbidity and Mortality Weekly Report found that—(1)symptoms of anxiety disorder and depressive disorder increased considerably in the United States during the period of April to June 2020 compared with the same period in 2019; and(2)during late June 2020, 40 percent of American adults reported struggling with mental health or substance use, 31 percent experienced anxiety/depression symptoms, 26 percent experienced trauma/stressor-related disorder symptoms (TSRD), 13 percent started or increased substance use, and 11 percent seriously considered suicide;Whereas the Stress in America 2020: A National Mental Health Crisis poll found that—(1)nearly 1 in 5 adults saw their mental health worsen in the last year;(2)34 percent of Generation Z (Gen Z) adults, 21 percent of Generation X, 19 percent of Millennials, 12 percent of Baby Boomers, and 8 percent of older adults reported worsening mental health; and(3)61 percent of adults stated they could have used more emotional support than they received over the prior 12 months;Whereas there was a 1,000-percent increase in April 2020 on a Federal emergency hotline for people in emotional distress;Whereas, according to the Pew Research Center, more than a third of Americans have experienced high levels of psychological distress at some point during the extended period of social distancing;Whereas the Census Bureau’s 2020 Household Pulse Survey found that—(1)47 percent of women reported symptoms of anxiety or depressive disorder compared to 38 percent of men in December 2020; and(2)56 percent of young adults have reported symptoms of anxiety or depressive disorder as of December 2020;Whereas the August 14, 2020, CDC Morbidity and Mortality Weekly Report found that—(1)25 percent of young adults reported they started or had increased substance use during the pandemic, compared to 13 percent of all adults; and(2)26 percent of young adults reported thoughts of suicide, compared to 11 percent of all adults;Whereas the Stress in America 2020: A National Mental Health Crisis poll found that 81 percent of Gen Z teens, ages 13 to 17, report they have experienced negative impacts of pandemic-related school closures, and 87 percent of Gen Z adults in college report education is a significant source of stress in their lives;Whereas the November 13, 2020, CDC Morbidity and Mortality Weekly Report found that between March and October 2020 there was a 24 percent increase nationwide in mental health-related emergency room visits among children between the ages of 5 and 11, and a 31-percent increase among those between the ages of 12 and 17, compared with the same period in 2019;Whereas the 2021 Kaiser Family Foundation project found that 74 percent of LGBT people stated that worry and stress from the pandemic has had a negative impact on their mental health, compared to 49 percent of those who are not LGBT;Whereas the February 5, 2021, CDC Morbidity and Mortality Weekly Report found that symptoms of current depression were reported 59 percent more frequently by Hispanic adults (40.3 percent) than by White, non-Hispanic adults (25.3 percent);Whereas the August 14, 2020, CDC Morbidity and Mortality Weekly Report found that—(1)40.8 percent of Hispanic-American participants had an anxiety or depressive disorder, 35.1 percent experienced COVID–19-related TSRD, and 21.9 percent started or increased substance use to cope with pandemic-related stress or emotions;(2)30.2 percent of Black, non-Hispanic participants in the United States had an anxiety or depressive disorder, 30.4 percent experienced COVID–19-related TSRD, and 18.4 percent started or increased substance use to cope with pandemic-related stress or emotions; and(3)18 percent of Asian, non-Hispanic-American participants had an anxiety or depressive disorder, 22.1 percent experienced COVID–19-related TSRD, and 6.7 percent started or increased substance use to cope with pandemic-related stress or emotions;Whereas the May 2020 HolaDoctor survey found that 20 percent of Latinos are suffering from anxiety and 15.7 percent of Latinos are suffering from increased stress due to the COVID–19 pandemic and lockdown;Whereas the 2020 Mental Health America survey found that from June to September 2020, 93 percent of health care workers were experiencing stress, 86 percent were experiencing anxiety, 76 percent reported exhaustion and burnout, 75 percent said they were overwhelmed, and 39 percent of health care workers said they did not feel like they had adequate emotional support;Whereas the 2020 University of Utah survey of health care workers, emergency responders, and hospital staff found that 56 percent of respondents screened positive for at least one mental health disorder;Whereas the 2020 Kaiser Family Foundation analysis found that 42 percent of essential workers experienced symptoms of anxiety or depressive disorder, 25 percent started or increased substance use to cope with stress or emotions related to COVID–19, and 22 percent considered suicide in the past 30 days; andWhereas it would be appropriate to observe May 2021 as Mental Health Awareness Month: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Mental Health Awareness Month to remove the stigma associated with mental illness and place emphasis on scientific findings regarding mental health recovery;(2)declares mental health a national priority;(3)recognizes mental well-being is equally as important as physical well-being for citizens, communities, schools, businesses, and the economy in the United States;(4)applauds the coalescing of national, State, local, medical, and faith-based organizations in working to promote public awareness of mental health and providing critical information and support during this pandemic to individuals and families affected by mental illness; and(5)encourages all to draw on Mental Health Awareness Month as an opportunity to promote mental well-being and awareness, ensure access to appropriate coverage and services, and support overall quality of life for those living with mental illness.